Case 6:18-cv-00489-TH-JDL Document 19 Filed 05/27/20 Page 1 of 2 PageID #: 202



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

TARIQ MAHMOOD                                   §
VS.                                             §                 CIVIL ACTION NO. 6:18cv489
                                                                        CRIM NO. 6:13cr32
UNITED STATES OF AMERICA                        §

                                    ORDER OF DISMISSAL

       Movant Tariq Mahmood, a federal prisoner, through counsel, brings this motion to vacate,

set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255. The motion was referred

to United States Magistrate Judge, the Honorable John D. Love, for findings of fact, conclusions

of law, and recommendations for disposition of the case.

       On April 29, 2020, Judge Love issued a Report, (Dkt. #18), recommending that Movant’s

section 2255 motion be denied, the civil case be dismissed, with prejudice, and that Movant be

denied a certificate of appealability sua sponte. However, to date, no objections to the Report have

been filed.

       Because Movant has failed to file objections to Judge Love’s Report, he is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243



                                                 1
Case 6:18-cv-00489-TH-JDL Document 19 Filed 05/27/20 Page 2 of 2 PageID #: 203



(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #18), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Movant’s motion to vacate, set aside, or correct his federal sentence

pursuant to 28 U.S.C. § 2255 is DENIED and the above-styled civil action is DISMISSED, with

prejudice. Moreover, it is

       ORDERED that Movant is DENIED a certificate of appealability sua sponte. Finally, it

is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        SIGNED this the 27 day of May, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                2
